Citation Nr: 9914500	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of 
meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1956 to December 1958 and from June 1960 to July 
1977.

In October 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied, among 
others, the veteran's claim for service connection for brain 
injury and right-sided injury-which he alleges are residuals 
of meningitis.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  In March 1995, he testified at a 
hearing at the RO in support of his claim.  He later 
requested a hearing before a Member of the Board in 
Washington, D.C., but he withdrew his request for a Board 
hearing prior to the date that it was scheduled to take 
place.  Therefore, in compliance with his request, the 
hearing was canceled.  See 38 C.F.R. § 20.702(e) (1998).  In 
October 1997, the Board remanded the claim to the RO for 
further development and consideration.  After the development 
requested was completed, the RO continued to deny the claim, 
and the case was returned to the Board.  It is now ready for 
appellate review.

The only issue currently before the Board is the claim for 
residuals of meningitis.  Although the veteran also appealed 
the RO's decision that initially denied service connection 
for bilateral hearing loss and sinusitis, those claims since 
have been granted to his satisfaction.  Also, although the 
veteran's representative earlier suggested during the 
veteran's hearing that the veteran might want to file a claim 
for service connection for a psychiatric disorder, including 
post-traumatic stress disorder (PTSD), the veteran since has 
indicated that he does not want to file such claim, so this 
issue is not before the Board either.



FINDINGS OF FACT

1.  During service, the veteran received treatment for 
meningitis after contracting the condition.

2.  His current residuals associated with the meningitis 
pertain to his tinnitus and bilateral hearing loss; there is 
no medical evidence indicating he has actual functional 
impairment involving his brain or the right side of his body 
as a residual of the meningitis.

3.  Service connection is currently in effect for tinnitus 
and bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for the residuals of 
meningitis, other than tinnitus and bilateral hearing loss, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the veteran's claim is 
"well grounded," meaning his claim is at least 
"plausible...or capable of substantiation."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board further notes that, as a result of 
remanding the claim in October 1997, all evidence pertinent 
to his claim has been fully developed and VA's duty to assist 
satisfied.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Murphy, 1 Vet. App. at 81-82.

Service connection may be granted for chronic disability 
resulting from an injury or disease that was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be granted on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

During his hearing at the RO, and in various written 
statements submitted at other times during the course of his 
appeal, the veteran alleged that he has significant brain 
damage (scarred tissue, etc.) and symptoms affecting the 
right side of his body (weakness and sensory deficits, 
including hyperalgesia, in his right lower extremity that 
cause him to drag his foot and walk with an unsteady gait) 
which are residuals of meningitis that he contracted while on 
active duty in the military.

The veteran's service medical records confirm that he 
received treatment while in the military for meningitis, so 
this point is not in dispute, and probative evidence 
of relevant disease in service is conceded.  See Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994).  Resolution of this 
case therefore turns on whether the meningitis that was noted 
in service resulted in "chronic" disability 
(i.e., permanent residuals).  VA already has acknowledged 
that the veteran has at least some residual disability 
associated with the meningitis noted in service-in the form 
of tinnitus and a bilateral hearing loss-since service 
connection was established for these conditions as residuals 
of the meningitis.  The dispositive question thus becomes 
whether there are other chronic residuals associated with the 
condition, including those mentioned by the veteran, which 
also may be service connected.

A private neurologist who examined the veteran in May and 
June 1989 found him to have an abnormal electroencephalogram 
(EEG) with focal irregularity in the left hemisphere of his 
brain, which was considered to be related to his history 
of right-sided problems and the meningitis that he contracted 
during service.  However, a magnetic resonance imaging (MRI) 
study of his head was unremarkable and, during a VA 
examination in June 1990, the brain damage was described as 
"in remission."  When he subsequently underwent a VA 
neurological evaluation (in Egypt) in September 1991, there 
was evidence of a mild degree of right-sided hyperalgesia, 
but there was no evidence of motor weakness or ataxia.  The 
same was true when he underwent a VA neurological evaluation 
more recently, in October 1993, when it was observed that he 
had a normal gait, normal muscle tone, and normal strength 
throughout his extremities.  He also had normal and 
symmetrical deep tendon reflexes, and his cerebellar function 
was within normal limits.  In the diagnosis, the examiner 
indicated that there was no evidence of focal residual 
neurological deficit.  After a VA general medical evaluation 
that same month, the examiner diagnosed status post 
meningitis/encephalitis with residual scarring of the brain 
tissue and abnormal EEG.

Since it was unclear based on the above medical evidence 
exactly what residuals the veteran has as a result of the 
meningitis that he contracted during service, the Board 
remanded his claim in October 1997 to have him examined, and 
to obtain a professional opinion on this dispositive 
question.

In December 1997, the veteran underwent a VA neurological 
evaluation.  He complained of an unsteady gait, and he said 
that he has to drag his right leg when walking.  He 
attributed both to the meningitis he contracted during 
service.  He also said that the strength in his right leg had 
improved.  His other complaints pertained to his tinnitus and 
bilateral hearing loss.  The examiner reviewed all of 
the relevant medical and other evidence on file, both 
concerning the treatment the veteran received during service 
after contracting meningitis and the records concerning the 
treatment that he had received since service, including in 
1989 when the results of the EEG were abnormal.  On physical 
examination, there was no evidence of any sort of relevant 
neurological or other defect.  In the diagnostic assessment, 
the examiner acknowledged that the veteran's bilateral 
hearing loss and tinnitus were residuals of the meningitis, 
but the examiner also pointed out that there was no clinical 
evidence of weakness or dragging of any extremity to support 
the veteran's subjective complaints of those symptoms.

Although, admittedly, the results of the EEG conducted during 
1989 were abnormal, the fact remains that there still is no 
medical evidence indicating the veteran actually has 
functional impairment (i.e., "disability") attributable to 
the meningitis that he contracted during service-that is, 
aside from the symptoms referable to his bilateral hearing 
loss and tinnitus that already have been service connected.  
His complaints of weakness in his right lower extremity and 
an unsteady gait-which he says is manifested by "dragging 
his right leg and foot" when walking-have not been 
clinically substantiated, so there is no basis upon which to 
establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Furthermore, since he is a layman, he does 
not have the necessary medical expertise or training to give 
a competent opinion on the determinative issue of whether his 
complaints, even were it to be assumed, arguendo, that they 
are valid, are a residual of the meningitis that he 
contracted during service, as opposed to, for example, any 
number of other possible causes.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  He also does not have the 
requisite medical expertise or training to give a probative 
opinion on the exact status of his current degree of 
functional impairment.  Id.  All of the current medical 
evidence indicates that there is none, aside from the 
conditions that already have been service connected.  Merely 
for the veteran to allege otherwise is not sufficient to 
warrant service connection because more is required than mere 
allegations alone.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The VA physician who examined the veteran in 
December 1997 answered all of the critical questions that 
were posed in the Board's remand, and there is no remaining 
medical evidence to rebut his conclusions, so they must 
stand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The preponderance of the evidence is against the claim.  
Hence, the benefit-of-the-doubt rule does not apply, and 
service connection for residuals of meningitis is not 
warranted.  See 38 U.S.C.A. § 5107(a); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of meningitis is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 


